                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:20-cv-00377-FDW-DCK

MARY HAGGINS,                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                             ORDER
                                    )
                                    )
CONSUMER PROTECTION,                )
                                    )
            Defendant.              )
___________________________________ )

        THIS MATTER is before the Court on initial review of Plaintiff’s Complaint [Doc. 1]

and on Plaintiff’s Application to Proceed in Forma Pauperis [Doc. 2].

I.      BACKGROUND

        On July 13, 2020, Plaintiff Mary Haggins (“Plaintiff”), a North Carolina resident, filed this

action pursuant to Title VII of the Civil Rights Act of 1964, naming “Consumer Protection” as the

sole Defendant. [Doc. 1]. Plaintiff alleges that Defendant “Consumer Protection” is in Raleigh,

North Carolina, and associates it with the North Carolina Department of Justice. [Id. at 1].

Plaintiff makes vague, nonsensical allegations about various individuals calling her and “want[ing]

to know how consumer’s get [her] number. And what company or business sold [her] identity.”

[Id. at 2]. She states that “real people” call her and try to sell her products and/or newspapers. [Id.

at 3]. Although her Complaint is extremely difficult to decipher, it appears Plaintiff has sent over

$13,000.00 to various individuals or entities and she has not received anything in return.1 [See id.



1 It also appears that Plaintiff has inadvertently inserted pages from a complaint she filed with this Court
that have no factual relationship to the instant allegations. This other case was dismissed. [See Doc. 1 at
6-7; Civil Case No. 3:20-cv-00185-GCM, Docs. 1,3].



       Case 3:20-cv-00377-FDW-DCK Document 3 Filed 10/05/20 Page 1 of 4
at 14].    Plaintiff previously filed a Complaint in this Court in Case No. 3:20-cv-00177-GCM

against Defendant American Sweepstakes Network in which she alleged some of the same general

facts. The Court dismissed that action for failure to state a claim upon which relief may be granted.

[Case No. 3:20-cv-177, Docs. 1, 6].

          Plaintiff filed this action on a form used for employment discrimination claims brought

under Title VII of the Civil Rights Act of 1964, but she does not allege any facts tending to show

that she suffered employment discrimination by the Defendant in this matter. Plaintiff seeks

$72.10 million in damages. [Doc. 1 at 9].

II.       MOTION TO PROCEED IN FORMA PAUPERIS
          The Court first addresses Plaintiff’s motion to proceed in forma pauperis. Plaintiff’s

affidavit shows that she had an average monthly income of $200.00 for the past twelve months

and that she expects $0.00 in income next month. [Doc. 2 at 1-2]. Plaintiff reports she and her

spouse have a combined total of $215.50 in their bank accounts. [Id. at 2]. Plaintiff reports that

she has no assets and total monthly expenses of $1,218.00. [Id. at 3-5]. The Court is satisfied that

Plaintiff does not have sufficient funds to pay the filing fee. The Court will, therefore, allow the

motion and permit Plaintiff to proceed in forma pauperis for the limited purpose of this Court’s

initial review of Plaintiff’s Complaint.

III.      STANDARD OF REVIEW

          Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint

                                                  2

          Case 3:20-cv-00377-FDW-DCK Document 3 Filed 10/05/20 Page 2 of 4
must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

construction requirement will not permit a district court to ignore a clear failure to allege facts in

her complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

IV.    DISCUSSION

       Plaintiff’s Complaint fails initial review for several reasons. First, Defendant “Consumer

Protection” is not an identifiable legal entity and is not a proper Defendant in these proceedings.

Second, Plaintiff has alleged no facts showing that she suffered employment discrimination under

Title VII, which she purports is the basis for this Court’s jurisdiction.          Given Plaintiff’s

indecipherable allegations, no other basis for this Court’s jurisdiction is evident from the

Complaint. Third, Plaintiff has not identified any legal claims in her Complaint. The Court cannot

manufacture allegations for the Plaintiff. The Complaint is simply too vague and non-sensical to

state a claim up which relief may be granted. In short, Plaintiff’s Complaint is frivolous and fails

to state a claim upon which relief may be granted. The Court, therefore, will dismiss this action

with prejudice, as amendment would be futile.

       Furthermore, the Court notes that Plaintiff has recently filed more than 10 other actions in

this Court that are similar in quality to the instant Complaint. Plaintiff is strongly cautioned that

repeated filing of frivolous actions may result in the imposition of sanctions and/or prefiling

injunctions that would limit Plaintiff’s ability to file further lawsuits in this Court.

V.     CONCLUSION

       In sum, the Court dismisses this action with prejudice as frivolous and for failure to state a

claim upon which relief can be granted.




                                                  3

       Case 3:20-cv-00377-FDW-DCK Document 3 Filed 10/05/20 Page 3 of 4
IT IS, THEREFORE, ORDERED that:
1. Plaintiff’s Complaint [Doc. 1] is DISMISSED with prejudice.

2. Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2] is GRANTED.

                                 Signed: October 5, 2020




                                      4

Case 3:20-cv-00377-FDW-DCK Document 3 Filed 10/05/20 Page 4 of 4
